Citation Nr: 1739142	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 30 percent prior to March 25, 2014, and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent prior to September 9, 2013; a rating in excess of 40 percent from September 9, 2013, to August 24, 2016; and a rating in excess of 70 percent from August 25, 2016, for service-connected bilateral hearing impairment.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and bilateral hearing impairment prior to March 25, 2014, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

With regard to the claim to reopen, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as set forth on the title page.

With regard to the Veteran's service-connected bilateral hearing impairment, in the January 2014 rating decision on appeal, the agency of original jurisdiction (AOJ) increased the Veteran's rating to 40 percent disabling, effective September 9, 2013.  In a September 2016 rating decision, the AOJ increased his rating to 70 percent, effective August 25, 2016.

With regard to his service-connected PTSD, in a July 2016 rating decision, the AOJ increased his rating to 70 percent, effective March 25, 2014.

Despite the January 2014, July 2016, and September 2016 rating decisions, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, these issues remain on appeal.

Similarly, in the September 2016 rating decision, the AOJ granted entitlement to a TDIU, effective March 25, 2014.  However, because a TDIU is still available prior to March 25, 2014, the Board has characterized the appeal regarding entitlement to a TDIU to reflect the September 2016 rating decision.  See AB v. Brown, supra.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder is addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in November 2005, the RO reopened the Veteran's claim of entitlement to service connection for a right hip disorder, but denied the claim on the merits; although he filed a notice of disagreement with this decision, he did not file a timely substantive appeal following the March 2009 statement of the case, and the appeal was closed.

2.  Additional evidence associated with the claims file since the November 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for a right hip disorder, and it raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The November 2005 rating decision in which the RO denied the Veteran's claim for service connection for a right hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  As evidence received since the November 2005 rating decision is new and material, the criteria for reopening the claim for service connection for a right hip disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision with regard to the petition to reopen the claim for service connection for a right hip disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this point.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For background purposes, the Veteran's original claim for service connection for a right hip disorder was denied in a July 1952 rating decision.  The RO noted that, despite lay evidence of an in-service hip injury, the evidence of record failed to demonstrate a current hip disability and a relationship to service.  Thereafter, the Veteran submitted new and material evidence, and his claim was subsequently readjudicated in September 1952.  At the time of the September 1952 rating decision, the evidence of record included his service treatment records.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.  No further communication regarding his claim for a right hip disorder was received until May 2005, when VA received his petition to reopen such claim.  Therefore, the September 1952 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Veteran filed a petition to reopen his claim in May 2005.  In a November 2005 rating decision, the AOJ reopened his claim, but denied it on the merits.  The RO noted that, despite a statement from his private physician who concluded that the Veteran's hip disorder was a developmental defect that was aggravated by service, the evidence failed to demonstrate aggravation.  At the time of the November 2005 rating decision, the evidence of record included his service treatment records and private treatment records, including a statement from his private physician.  

The Veteran was notified of the decision and his appellate rights in November 2005.  In August 2006, he submitted a notice of disagreement.  In March 2009, the RO issued a statement of the case; however, he did not file a substantive appeal within 60 days.  No further communication regarding his claim for a right hip disorder was received until August 2009, when VA received his petition to reopen his claim.  Therefore, the November 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the September 1952 and November 2005 rating decisions.

Evidence added to the record since the November 2005 rating decision includes his lay statements concerning his in-service injury and post-service symptoms, VA treatment records, and private treatment records, including a December 2009 statement from Dr. L.S. who stated that the Veteran's right hip pain was due to long-term complications stemming from his service during World War II.

The Board finds that such evidence is new because it was not before the RO at the time of the November 2005 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right hip disorder, namely a possible relationship between such and his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disorder is reopened.


REMAND

At the outset, the Board notes that there appears to be outstanding VA treatment records that may be pertinent to the Veteran's claims.  While the claims file contains some VA treatment records, those records reference other dates of treatment that are not accounted for amongst the current VA treatment records.  For example, an August 2009 VA treatment record notes that the Veteran was seen in the mental health clinic in March 2009.  An October 2014 VA audiology note indicates that the Veteran was initially given hearing aids in 2009.   

Because the VA treatment records currently associated with the record appear to be incomplete, and because any outstanding records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain a complete copy of all VA treatment records from the Louisville, Kentucky VA Health System, including the New Albany, Indiana VA Clinic.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

With regard to the Veteran's claim for service connection for a right hip disorder, the Board notes that he has not been afforded a VA examination to determine whether such is related to his military service.  As noted in the decision above, the evidence of record includes lay statements concerning the Veteran's in-service injury and subsequent symptoms following service, as well as a private medical opinion from Dr. L.S. who stated that his right hip pain was due to long-term complications stemming from his service during World War II.  Although Dr. L.S. did not provide any rationale to support his conclusion, the Board finds that the evidence is sufficient to warrant a VA examination to address whether the Veteran's right hip disorder is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

The Board also notes that evidence of record suggest that the Veteran's right hip disorder may be a developmental defect that preexisted his military service but that it was nevertheless aggravated by his military service.  See, e.g., May 2005 Statement from Dr. L.S., October 2005 Private Treatment Record.  The Veteran's April 1943 entrance examination is silent for any abnormalities related to his right hip.  Therefore, he is presumed sound upon entrance.

Under pertinent law and regulations, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry, the veteran is presumed to have been sound upon entry and the presumption of  soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. § 1111.

Given that the Veteran was presumed sound upon entrance, and that no medical opinion currently of record addresses whether his right hip disorder clearly and unmistakably preexisted service, the VA examiner must address the presumption of soundness.  The examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's right hip disorder preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (permanently worsened beyond its natural progression) during service.  Moreover, as the evidence of record suggests that his right hip disorder may be a developmental defect, inquiry into whether he has a congenital or developmental defect or disease subject to service connection should also be obtained.

Finally, with respect to the claim for a TDIU, as noted in the introduction, in a September 2016 rating decision a TDIU on a schedular basis, effective March 25, 2014; however, a TDIU is still available for the period prior to March 25, 2014, on an extraschedular basis.

Entitlement to a TDIU was raised in connection with the Veteran's claims for increased ratings received on August 24, 2010.  From that date to March 24, 2014, the Veteran was service-connected for the following: PTSD, rated as 30 percent disabling; bilateral hearing impairment, rated as 20 percent disabling prior to September 9, 2013, and 40 percent thereafter; tinnitus, rated as 10 percent disabling; and malaria, rated as noncompensable.  His combined rating was 50 percent prior to September 9, 2013, and 60 percent thereafter.  Therefore, prior to March 25, 2014, the Veteran did not meet the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, a total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Here, while the Veteran did not meet the schedular criteria from August 24, 2010, to March 25, 2014, the evidence of record suggests that he was unable to secure or follow substantially gainful employment during that period, including a March 2014 private psychiatric evaluation.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Therefore, the Board finds that, if following the development requested and re-adjudication on remand, the Veteran remains ineligible for a schedular TDIU prior to March 25, 2014, the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded from August 24, 2010, to March 24, 2014, on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a complete copy of all VA treatment records from the Louisville, Kentucky VA Health System, including the New Albany, Indiana VA Clinic, and associate them with the claims file.
	
2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that is not already been associated with the claims file, to include any outstanding non-VA treatment records.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the relationship of any current right hip disorder to his military service.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  

The examiner should opine as to the following:

(A)  Identify all current diagnoses referable to right hip.

(B) For each diagnosis, the examiner should state whether such condition is congenital in nature.  If so, please discuss whether such is more properly classified as a congenital disease or a congenital defect.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating." Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VAOPGCPREC 82-90 (July 18, 1990). 

(C)  If any hip disability is considered to be either a congenital disease or an acquired disease, please answer the following:

(i) Did the disease clearly and unmistakably (i.e., by a showing of obvious and manifest evidence) preexist the Veteran's active service?

(ii) If the answer to the above question is "YES," then is it also clear and unmistakable (obvious and manifest) that such a disease was NOT aggravated beyond its normal progression during the Veteran's active service? 

(iii) If the answer to either question (i) or (ii) is "NO," then assume as true that the disability did not pre-exist service.  With this understanding, is it at least as likely as not (50 percent or greater probability) that the Veteran's disability, congenital or acquired, had its onset in, or is otherwise related to his period of active duty service, to specifically include the hip injuries he asserts occurred during his service years? 

(D)  If any hip disability is considered to be a congenital defect, please discuss whether such a defect was as likely as not (50 percent probability or greater) subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.  If so, is it as likely as not that any additional disability was caused or aggravated by this superimposed disease or injury? 

A complete rationale must be provided for all opinions provided.

4.  Thereafter, and after any further development deemed necessary, readjudicate the claim for a rating in excess of 30 percent prior to March 25, 2014, and in excess of 70 percent thereafter, for service-connected PTSD; and the claim for a rating in excess of 20 percent prior to September 9, 2013; in excess of 40 percent from September 9, 2013, to August 24, 2016; and in excess of 70 percent thereafter.

5.  If, after readjudication, the Veteran still does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), refer his case to the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU from August 24, 2010, to March 24, 2014, under the provisions of 38 C.F.R. § 4.16(b).  The standard of review is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

6.  Thereafter, and after any further development deemed necessary, entitlement to a TDIU from August 24, 2010, to March 24, 2014, should be reajudicated.  

7.  If the benefits sought on appeal are not granted, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


